Name: Council Regulation (EEC) No 894/85 of 27 March 1985 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 4. 4 . 85 Official Journal of the European Communities No L 97/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 894/85 of 27 March 1985 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines coupage with wines of a very dark red colour ; whereas, in order to allow German producers of red wines an additional period to install the appropriate technical equipment or to plant varieties of vine producing dark red wine, the coupage of red table wines obtained in Germany with red wines originating in third countries provided for in Regulation (EEC) No 352/79 (3), as last amended by Regulation (EEC) No 460/80 (4), should continue to be authorized for a limited period of time, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 43 (4) thereof, Having regard to the proposal from the Commission, Whereas, under Article 43 (4) of Regulation (EEC) No 337/79 , the coupage of a Community wine with a wine originating in a third country is prohibited except where a derogation is decided on by the Council ; Whereas certain German red wines are weak in colour, particularly when they have been produced from grapes harvested during a year marked by a lack of sunshine ; whereas weakness of colour in German red wines can be corrected, so as to make them more competitive, by means of thermovinification and HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 352/79, '30 June 1984' is replaced by '31 December 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1985 . For the Council The President F. M. PANDOLFI (') OJ No L 54, 5 . 3 . 1979, p . 1 . 2) OJ No L 89 , 29 . 3 . 1985, p . 1 . (3) OJ No L 54, 5. 3 . 1979, p . 93 . «) OJ No L 57, 29 . 2. 1980, p . 35 .